Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	This action is responsive to application communication filed on 10/17/2019.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 16 are independent claims. 


Claim Objections
Claims 2, 12, and 19 are objected to because of the following informalities:  
Claims 2, 12 and 19 should amend “it” to recite “the workspace” to read more clearly.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,747,477. 
Instant Application 
U.S. Patent No. 10747477
Claim 10
Claim 1
Claim 11
Claim 1
Claim 12
Claim 1
Claim 13
Claim 1
Claim 14
Claim 4
Claim 16
Claim 1
Claim 17
Claim 4
Claim 19
Claim 1 
Claim 20
Claim 1



Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the Patent is capable of performing each limitation of claims 10-14, 16, 17, 19 and 20 of the instant application. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky et al. (hereinafter "Vasilevsky"), U.S. Published Application No. 2009/0164994 A1 which claims priority to Provisional Application No. 61/015281 dated 12/20/2007 in view of Wilkinson et al. (hereinafter “Wilkinson”), U.S. Published Application No. 20070239859 A1 in further view of Mahoney et al. (hereinafter “Mahoney”), U.S. Published Application No. 20070168340 A1.
Claim 1:
Vasilevsky teaches A non-transitory computer readable medium comprising a workspace definition, the workspace definition including: (provisional Figure 1; Architecture, pages 3 and 4) (e.g., workspace downloaded or streamed to “WEE” enabled client system 102 from management system server 114 of Figure 1 Par. 59; Each of the client systems 102 may include a suitable personal computer or the like 

a workspace identifier that identifies a workspace (e.g., list of identified workspaces par. 111; Upon verification of the user name and password, the WEE may present the user with a list of virtual workspaces to which the user has access (as in FIG. 3). ) where an application container can instantiate the workspace at a client system based on the workspace definition, wherein the application container includes a user interface; (e.g., application container displaying a list of identified selectable workspaces as shown in Figure 3 Examiner submits that selecting an workspace icon results in instantiating a workspace par. 111; Upon verification of the user name and password, the WEE may present the user with a list of virtual workspaces to which the user has access (as in FIG. 3). Once the user chooses one of the virtual workspaces from the list, the WEE may present a number of operations relating to it. Par. 112; Referring now to FIG. 3, two relatively large icons each represent a distinct virtual workspace. From left to right, these icons are labeled "DSL," and "XP-


Vasilevsky fails to expressly teach
an application identifier that refers to an application provider server that is external to the client system and an application hosted at the application provider server, wherein the application, when transferred to and executed in the application container, creates a visual representation in the user interface; 


However, Wilkinson teaches an application identifier that refers to an application provider server that is external to the client system and an application hosted at the application provider server, wherein the application, when transferred to and executed in the application container, creates a visual representation in the user interface; (e.g., using an application identifier to launch application provided by a server par. 90; FIG. 9C shows the AWS responding to the user indicating that the user wishes to launch MS Word (by, for example double-clicking) the MSWord icon. At this point, the entitlements resolution process to determine the correct application to run begins and the application is run. FIG. 9D illustrates that a java virtual machine is being used to support the AWS in this current embodiment. In FIGS. 9E and 9F, the user is being connected to a server that can serve the application as a result of the entitlements resolution process. Par. 91; For 
In the analogous art of accessing application via workspace, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the applications as taught by Vasilevsky to be retrieve via application identifiers as taught by Wilkinson with a reasonable expectation for success, to provide the benefit of seamless integration of local and remote applications (see Wilkinson; par. 48)

Vasilevsky/Wilkinson fails to expressly teach workspace state information defining a public workspace view and a private workspace view, wherein the public workspace view defines a first size and first location of the visual representation, and wherein the private workspace view defines a second size and second location of the visual representation; and a plurality of participant identifiers, each referring to a workspace participant, wherein a first subset of the workspace participants is authorized to instantiate the workspace using only the public workspace view, and wherein a second subset of the workspace participants is authorized to instantiate the workspace using the private workspace view. 


However, Mahoney teaches workspace state information defining a public workspace view and a private workspace view, wherein the public workspace view defines a first size and first location of the visual representation, and wherein the private workspace view defines a second size and second location of the visual representation; (e.g., public “common” workspace view allows authorized to users to access visual representations of content  par. 96; A second type of workspace page available within the system is a common page. Common pages are visible to all members of a workspace. They can be made up of any configurable components an individual has rights to, but content/messages/information found on a common page cannot be shared with anyone that is not a workspace member, that is, enabled with permission to view the workspace.)
and a plurality of participant identifiers, each referring to a workspace participant, wherein a first subset of the workspace participants is authorized to instantiate the workspace using only the public workspace view, and wherein a second subset of the workspace participants is authorized to instantiate the workspace using the private workspace view. (e.g., content on the “private” workspace is viewable by an authorized user and is not intended to be shared with others par.  95; There are three types of workspace pages available in accordance with 

In the analogous art of accessing workspaces, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the workspace as taught by Vasilevsky/Wilkinson to include a workspace as taught by Mahoney to provide the benefit of improving the organizing of different type of content. (see Mahoney; paras. 14-17)
Claim 3 depends on claim 1:
As noted above, Vasilevsky/Wilkinson/Mahoney teaches wherein the workspace state information separately defines the public workspace view and the private workspace view for each of multiple applications. (e.g., “public” common workspace and “private” workspace are separated to allow application to be positioned differently within their respective workspace. Mahoney; par. 95; There are three types of workspace pages available in accordance with the invention. A first type of workspace a private page. A private page is a place that an individual using a workspace can place content that is not meant to be shared with other workspace 

Claim 4 depends on claim 1:
Vasilevsky teaches wherein each workspace participant is associated with a respective role that defines a set of actions which the corresponding workspace participant is authorized to take with respect to the workspace definition. (provisional User Authentication; page 11)   (e.g., based on approved credentials of a user having a participant role, access applications of the workspace and corresponding application features par. 94; In such embodiments, the end user may enter login information or other credentials into one of the client systems 102. Upon verification of this information or these credentials, this one of the client systems 102 may retrieve the particular copy of the workspace 122 from the management system 108 and then run it. In embodiments, this copy of the workspace 122 may be a copy of the newest version 

Claim 5 depends on claim 1:
Vasilevsky teaches wherein each workspace participant is associated with authentication information stored on an authentication server that is external to the client system. (workspace participant associated with authentication information (e.g., key information) stored on authentication server par. 142; For example and without limitation, the management server authentication key 522 may be made non-migratable so that only one client computer is capable of generating the signature necessary to authenticate this client computer to the management system 108. As depicted, the key 520 that is used to decrypt the secured workspace volume 524 and its virtual disk images 528 may be migratable. This may allow the management server 108 to cache the key 510.  par. 145 Authentication between the client systems 102 and the management system 108 may take any of several forms. In some embodiments the management server 108 authenticates itself to the client through SSL using a server certificate.)

Claim 6 depends on claim 1:
As noted above, Vasilevsky/Wilkinson teaches wherein the workspace definition further identifies a plurality of documents which are accessible through the user interface. (e.g., launching identified Word documents within a workspace Wilkinson; par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS contains launch item objects and document type objects. For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). )

Claim 7 depends on claim 1:
As noted above, Vasilevsky/Wilkinson teaches wherein the workspace definition further includes a plurality of documents which are accessible through the user interface. (e.g., launching identified Word documents within a workspace Wilkinson; par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS contains launch item objects and document type objects. For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). )

Claim 8 depends on claim 1:
As noted above, Vasilevsky/Wilkinson/Mahoney teaches wherein the workspace definition further includes: a plurality of documents which are accessible via the user interface; (e.g., launching identified Word documents within a workspace Wilkinson; par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS contains launch item objects and document type objects. For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). )
and a preview of a particular one of the plurality of documents. (e.g., viewing a document on a private page before sharing the document to other participants is considered a “preview” i.e., a display that is viewed before becoming known publically Mahoney; par.  95; There are three types of workspace pages available in accordance with the invention. A first type of workspace a private page. A private page is a place that an individual using a workspace can place content that is not meant to be shared with other workspace members. There can be multiple private pages, and they can be constructed of any components that that individual has rights to use. Private pages allow the use of components (e.g. Messaging) that exchange content with individuals that are not workspace members. Content can be sent from a private page to a common page if it is found to be of value broadly.)
Claim 9 depends on claim 1:
wherein: the workspace definition further includes a plurality of documents which are accessible via the user interface; (e.g., launching identified Word documents within a workspace Wilkinson; par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS contains launch item objects and document type objects. For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). )

the application is configured to render a particular one of the plurality of documents; (e.g., launching identified Word documents within a workspace Wilkinson; par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS contains launch item objects and document type objects. For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). )

and the application is different than an application that created the particular one of the plurality of documents. (e.g., each time a “MS Word” icon is selected, results in launching a separate and distinct Word application. Therefore, each distinct application of MS Word is different merely because each one corresponds to a different client device   par. 91; As mentioned, a user can launch a remote application from a managed computing device as well. Each application object when configured by the AWS 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky/Wilkinson/Mahoney as cited above and applied to claim 1,  in further view of Henderson et al. (hereinafter “Henderson”), U.S. Patent No. 5072412 A.Claim 2 depends on claim 1:
Vasilevsky/Wilkinson/Mahoney fails to expressly teach wherein the second subset of the workspace participants is further authorized to lock the workspace definition such that it cannot be subsequently modified. 
However, Henderson teaches wherein the second subset of the workspace participants is further authorized to lock the workspace definition such that it cannot be subsequently modified. (e.g., allowing authorized users to lock the workspace to prevent others from modifying col. 45 line 12; An important potential extension of the invention is the sharing of a workspace by two or more users. This sharing could be done in a number of ways. Serial sharing could be provided by storing the workspace on a shared file server with a lock which the user would set when using the workspace and unlock when leaving the workspace. )

	In the analogous art of modifying workspaces, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sharing of . 


Claims 10, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky et al. (hereinafter "Vasilevsky"), U.S. Published Application No. 2009/0164994 A1 which claims priority to Provisional Application No. 61/015281 dated 12/20/2007 in view of Wilkinson et al. (hereinafter “Wilkinson”), U.S. Published Application No. 20070239859 A1.Claim 10:
Vasilevsky teaches A computer-implemented method comprising: receiving, at a client system, a workspace definition (provisional Figure 1; Architecture, pages 3 and 4) (e.g., workspace downloaded or streamed to “WEE” enabled client system 102 from management system server 114 of Figure 1 Par. 59; Each of the client systems 102 may include a suitable personal computer or the like running a WEE. Communications between the client systems 102 and the management system 108 may enable certain operations of the WEE. For example and without limitation, the communications may include downloading a copy of a workspace 122 from the management system 108 par. 67; The management system 108 may provide a copy of a workspace 122 to each of the client systems 102. In embodiments, each of these copies of the workspaces 122 may be communicated from the management system 108 comprising a workspace identifier, (e.g., list of identified workspaces par. 111; Upon verification of the user name and password, the WEE may present the user with a list of virtual workspaces to which the user has access (as in FIG. 3). ) an application identifier, workspace state information, and a plurality of participant identifiers; (e.g., saving workspace state information par. par. 172; At the conclusion of the user's session, all modifications to the virtual disk images 528 of the user's workspace that have not already been committed to data repository 118 may be so committed. )(e.g., identified user participants within workspace par. 174; Any and all of the WEE's management functions may be accessible to all users, to a particular subset or group of users, to an administrator only, and so on. )(provisional access management tools for workspace participants; page 3, Workspace Subscriptions; page 8 ) (e.g., executing identified applications within the workspace par. 153; A WEE may include any and all elements of the workspace execution architecture 800. Embodiments of the WEE may be capable of running multiple virtual machines concurrently. The WEE may provide a variety of kinds of virtualization such as and without limitation the following kinds: hardware virtualization that abstracts hardware from an executing operating systems and applications; operating system virtualization that contains and isolates services for a guest operating system; application virtualization that enables an application to run virtualized on a guest operating system; and user-data virtualization.)
in response to receiving the workspace definition at the client system, instantiating, by an application container having a user interface, a workspace identified by the workspace identifier; (e.g., application container displaying a list of identified selectable workspaces as shown in Figure 3 Examiner submits that selecting an workspace icon results in instantiating a workspace par. 111; Upon verification of the user name and password, the WEE may present the user with a list of virtual workspaces to which the user has access (as in FIG. 3). Once the user chooses one of the virtual workspaces from the list, the WEE may present a number of operations relating to it. Par. 112; Referring now to FIG. 3, two relatively large icons each represent a distinct virtual workspace. From left to right, these icons are labeled "DSL," and "XP-SP2." When a user selects one of these relatively large icons, the corresponding virtual workspace may be activated or brought into the foreground.)
executing the application in the application container, wherein executing the application creates a visual representation in the user interface, and wherein the visual representation has a size and location that is defined by the workspace state information; (e.g., executing applications anywhere within a workspace par. 104; The applications 204 may include any and all applications that are part of a virtual workspace according to the virtual workspace specification 200. In embodiments, the applications 204 may be encoded as one or more virtual disk images, or as part of one or more virtual disk images. The applications 204 may include a set of virtualized applications that reside outside of the virtual machine image 202 and are encapsulated in their own individual containers. In some embodiments, the WEE may dynamically or statically load such applications 204 into a virtual machine.)
and authorizing a workspace participant identified by one of the participant identifiers to access the visual representation. (e.g., permission to access the 

Vasilevsky fails to expressly teach
receiving an application at the client system from an application provider server that is external to the client system, wherein the application identifier identifies the application provider server and the application; 

However, Wilkinson teaches receiving an application at the client system from an application provider server that is external to the client system, wherein the application identifier identifies the application provider server and the application; (e.g., using an application identifier to launch application provided by a server par. 90; FIG. 9C shows the AWS responding to the user indicating that the user wishes to launch MS Word (by, for example double-clicking) the MSWord icon. At this point, the entitlements resolution process to determine the correct application to run begins and the application is run. FIG. 9D illustrates that a java virtual machine is being used to support the AWS in this current embodiment. In FIGS. 9E and 9F, the user is being connected to a server that can serve the application as a result of the entitlements resolution process. Par. 91; For launch item objects, these consist of a name (e.g., "Microsoft Word"), an icon, and a location attribute (e.g., "Program Files\Microsoft Office"). The AWS Manager generates a shortcut in the location as specified in the location attribute, with the specified icon and name, but referencing a identifier which is 
and authorizing a workspace participant identified by one of the participant identifiers to access the visual representation. (e.g., authorizing users to access a workspace application par. 90; Appropriate user logons take place (for example, via single sign-on techniques), as shown in FIG. 9G, to allow the user access to the designated application.)

In the analogous art of accessing application via workspace, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the applications as taught by Vasilevsky to be retrieve via application identifiers as taught by Wilkinson with a reasonable expectation for success, to provide the benefit of seamless integration of local and remote applications (see Wilkinson; par. 48)
Claim 11 depends on claim 10:
Vasilevsky teaches further comprising enabling a set of application features in the application based on a role of the workspace participant. (provisional User Authentication; page 11)   (e.g., based on approved credentials of a user having a participant role, access applications of the workspace and corresponding application 
Claim 16:
Claim 16 is substantially encompassed in claim 10; therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 16.
Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky/Wilkinson as cited above, and applied to claims 10 and 16, in further view of Henderson et al. (hereinafter “Henderson”), U.S. Patent No. 5072412 A.
Claim 13 depends on claim 10:
 wherein the workspace definition is received from a workspace server that is external to both the client system and the application provider server.  (emphasis added)
	However, Chatterjee teaches wherein the workspace definition is received from a workspace server that is external to both the client system and the application provider server.  (emphasis added) (e.g., workspace server 110 external to both client system 120 and application provider server 130 as shown in Figure 1; par. 30; Referring to FIG. 1, the collaboration environment 100 includes a collaboration server 110 and a plurality of users 120-1 . . . 120-N (120 generally) interconnected via a network 112 such as the Internet, VPN, LAN, WAN or other packet switched interconnection medium. The server 110 includes a workspace 150 for providing collaborative access to a plurality of applications 130-1 . . . 130-3 (130 generally). The applications 130, therefore, provide services to the users 120 via the workspace 150 and the network 112. Each of the applications 130 has respective storage areas 132-1 . . . 132-3 (132 generally) for storing application data 134, therefore relieving the workspace 150 from storing the application data 134 on behalf of the users 120.)

In the analogous art of collaboration between client server relationship devices, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the workspace server as taught by Vasilevsky to be external to client and application server as taught by Chatterjee, with a reasonable expectation of success, to yield predictable and expected results of a designated server to relieve the workspace server from storing application data (see Chatterjee; par. 30).  

Claim 20 depends on claim 16:
Claim 20 is substantially encompassed in claim 13; therefore, Examiner relies on the same rationale set forth in claim 13 to reject claim 20.

Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky/Wilkinson as cited above, and applied to claims 10 and 16, in further view of Henderson et al. (hereinafter “Henderson”), U.S. Patent No. 5072412 A.
Claim 12 depends on claim 10:
Vasilevsky teaches further comprising: 

and sending the workspace definition to the workspace server. (provisional update data transfers to image repositories from client; page 11)   (e.g., synchronizing local copy workspace data on the client with the maintained workspace data on the management system 108 and propagating the changes to the other workspace participants sharing a workspace via network par. 50; User data or a system disk image that is created or modified on the personal computer by the operating system or applications may, from time to time, be stored at the central location. When a user switches from one personal computer to another, the user's data may be transferred from the central location to the user's current computer. par. 68; The management 

Vasilevsky/Wilkinson fails to expressly teach authenticating the workspace participant to lock the workspace definition such that it cannot be modified after it has been sent to a workspace server; 

However, Henderson teaches authenticating the workspace participant to lock the workspace definition such that it cannot be modified after it has been sent to a workspace server; (e.g., allowing authorized users to lock the workspace to prevent others from modifying col. 45 line 12; An important potential extension of the invention is the sharing of a workspace by two or more users. This sharing could be done in a number of ways. Serial sharing could be provided by storing the workspace on a shared file server with a lock which the user would set when using the workspace and unlock when leaving the workspace. )



Claim 19 depends on claim 16:
Claim 19 is substantially encompassed in claim 12; therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 19.


Claims 14, 15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky/Wilkinson as cited above, and applied to claims 10 and 16, in further view of Mahoney et al. (hereinafter “Mahoney”), U.S. Published Application No. 20070255712 A1.
Claim 14 depends on claim 10:
Vasilevsky/Wilkinson fails to expressly teach wherein: the visual representation corresponds to a public workspace view which a group of workspace participants are authorized to access; and the plurality of participant identifiers identify the group of workspace participants authorized to access the public workspace view. 

wherein: the visual representation corresponds to a public workspace view which a group of workspace participants are authorized to access; 
and the plurality of participant identifiers identify the group of workspace participants authorized to access the public workspace view. (e.g., public “common” workspace view allows authorized to users to access visual representations of content par. 96; A second type of workspace page available within the system is a common page. Common pages are visible to all members of a workspace. They can be made up of any configurable components an individual has rights to, but content/messages/information found on a common page cannot be shared with anyone that is not a workspace member, that is, enabled with permission to view the workspace.)

In the analogous art of accessing workspaces, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the workspace as taught by Vasilevsky/Wilkinson to include a workspace as taught by Mahoney to provide the benefit of improving the organizing of different type of content. (see Mahoney; paras. 14-17)
Claim 15 depends on claim 10:
Vasilevsky/Wilkinson fails to expressly teach wherein the visual representation corresponds to a private workspace view which only the workspace participant is authorized to access. 

However, Mahoney teaches wherein the visual representation corresponds to a private workspace view which only the workspace participant is authorized to access.  (e.g., content on the “private” workspace is viewable by an authorized user and is not intended to be shared with others par.  95; There are three types of workspace pages available in accordance with the invention. A first type of workspace a private page. A private page is a place that an individual using a workspace can place content that is not meant to be shared with other workspace members. There can be multiple private pages, and they can be constructed of any components that that individual has rights to use. Private pages allow the use of components (e.g. Messaging) that exchange content with individuals that are not workspace members. Content can be sent from a private page to a common page if it is found to be of value broadly.)

In the analogous art of accessing workspaces, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the workspace as taught by Vasilevsky/Wilkinson to include a workspace as taught by Mahoney to provide the benefit of improving the organizing of different type of content. (see Mahoney; paras. 14-17)

Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 14; therefore, Examiner relies on the same rationale set forth in claim 14 to reject claim 17.

Claim 18 is substantially encompassed in claim 15; therefore, Examiner relies on the same rationale set forth in claim 15 to reject claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith et al. US 5107443 A
See abstract;  In a shared navigable workspace that is presented at more than one workstation, a region is made private in response to a user request. The user can also indicate the region's level of privacy by indicating levels of access of different users.

Murphy et al. US 5488686 A
Col. 2 line 1; The workspaces can correspond to a single user or be shared `meeting workspaces`. In addition, a user can have a ` private` workspace with more restricted access than his ` public` workspace.

Brew et al. US 6314428 B1


Varma et al. US 6564246 B1
See abstract; A synchronous collaboration environment that supports real-time collaboration of multiple participants, each having shared and independent views of the shared workspace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145